Case 1:20-cv-01982-MEH Document 1 Filed 07/07/20 USDC Colorado Page 1 of 19




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:20-cv-01982

 FRED NEKOUEE, individually,             :
                                         :
                  Plaintiff,             :
                                         :
 vs.                                     :
                                         :
 NMMS TWIN PEAKS, LLC, a California      :
 limited liability company;              :
                                         :
                  Defendant.             :
 _______________________________________ /


                                         COMPLAINT
                                  (Injunctive Relief Demanded)


       PLAINTIFF, FRED NEKOUEE, individually, as a mobility impaired individual

(sometimes referred to as “Plaintiff”), hereby sues the Defendant, NMMS TWIN PEAKS, LLC a

California limited liability company (sometimes referred to as “Defendant”); for injunctive relief,

and attorney’s fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act,

42 U.S.C. § 12181 et seq. (“ADA”).

       1.      Plaintiff, Fred Nekouee, is an individual who resides in Lutz, Florida, in the County

of Hillsborough.

       2.      Defendant NMMS TWIN PEAKS, LLC owns the real estate and the improvements

thereon described as Lot 1J Twin Peaks Mall Replat J, Boulder County, State of Colorado as

further described in that Bargain and Sale Deed recorded on August 21, 2017 in the Office of the

Boulder County Recorder, Document Number 3611626 (“the Property”).

       3.      A Whole Foods grocery store is located on the Property, with an address of 1250

South hover Street, Suite 300, Longmont, Colorado 80501 (“Whole Foods”).
Case 1:20-cv-01982-MEH Document 1 Filed 07/07/20 USDC Colorado Page 2 of 19




        4.      Wyatt’s store is located on the Property with an address of 1250 South Hover

Street, Longmont, Colorado 80501 (“Wyatt’s”).

        5.      Venue is proper in the District of Colorado because venue lies in the judicial district

of the situs of Property. The Defendant’s Property, Whole Foods, and Wyatt’s are located in and

do business within this judicial district.

        6.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

        7.     Defendant owns, leases, leases to, or operates a place of public accommodation as

defined by the ADA, 42 U.S.C. § 12181(7)(E), and the regulations implementing the ADA, 28

CFR 36.201(a) and 36.104.

        8.     The Property is a shopping center.

        9.     The Property is a place of public accommodation.

        10.    Whole Foods is a grocery store and a sales establishment.

        11.    Whole Foods is a place of public accommodation.

        12.    Wyatt’s is a sales establishment on the Property.

        13.    Wyatt’s is a place of public accommodation.

        14.    Defendant is responsible for complying with the obligations of the ADA.

        15.    The Whole Foods and Wyatt’s stores were constructed on the Property after the

year 2012.

        16.    Plaintiff Fred Nekouee is a Florida resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Fred Nekouee has progressive multiple

sclerosis, weak limbs and hands, and requires the use of a wheelchair for mobility.



                                                  2
Case 1:20-cv-01982-MEH Document 1 Filed 07/07/20 USDC Colorado Page 3 of 19




       17.      Mr. Nekouee travels to the Longmont-Firestone-Boulder area every three to six

months to accompany his brother at heavy equipment auctions and to visit heavy equipment

dealerships, where he assists his brother compare prices to equipment available in other areas, or

to help his brother evaluate whether to buy or sell heavy equipment, or to vacation.

       18.      Fred Nekouee visited the Property which forms the basis of this lawsuit on August

2, 2018; February 5, 2019; May 8, 2019; October 1, 2019; and March 5, 2020; and he bought goods

and sought to avail himself of the goods and services at Property on such dates.

       19.       Fred Nekouee visited and bought goods at Whole Foods on the Property on

August 2, 2018; February 5, 2019; May 8, 2019; October 1, 2019; and on March 5, 2020.

       20.      Fred Nekouee visited and bought goods at Wyatt’s on the Property August 2, 2018;

February 5, 2019; May 8, 2019; and on October 1, 2019.

       21.       Fred Nekouee attended a heavy equipment auction in the Longmont area on

October 3, 2018; May 8, 2019; October 2, 2019; and March 4, 2020.

       22.      Fred Nekouee visited Rocky Mountain National Park on October 2, 2018.

       23.      Fred Nekouee also visited the Longmont, Colorado area from February 3-7, 2019.

       24.      Fred Nekouee plans to return to Property to avail himself of the goods and services

offered to the public at the Property, Whole Foods and Wyatt’s.

       25.      The Plaintiff has definite plans to return to the area and to the Property, Whole

Foods, and Wyatt’s in late September or early October 2020.

       26.      The Property, Whole Foods, and Wyatt’s are close to the heavy equipment auction

and dealerships he visits and to hotels at which he stays.

       27.     The Plaintiff likes the fruit and grocery items for sale at Whole Foods on the

Property.



                                                 3
Case 1:20-cv-01982-MEH Document 1 Filed 07/07/20 USDC Colorado Page 4 of 19




        28.    The Plaintiff plans to return to Whole Foods to shop.

        29.    The Plaintiff likes wine and spirits on occasion.

        30.    The Plaintiff plans to return to Wyatt’s to shop.

        31.    For the reasons set forth in paragraphs 17-30 and 45, Fred Nekouee plans to return

to Property and to Whole Foods, and Wyatt’s.

        32.    The Plaintiff has encountered architectural barriers at the Property.

        33.    The barriers to access that the Plaintiff encountered at the Property have endangered

his safety, impaired his ability or those accompanying him to park a vehicle, impaired his ability

to access Property, and have impaired his use of the restrooms there.

        34.    The Plaintiff’s need to use a wheelchair limits his mobility when surfaces are not

nearly flat.

        35.    The Plaintiff cannot move up steep inclines or down steep slopes in his wheelchair

because he lacks the strength and also risks tipping his wheelchair backwards or forwards.

        36.    Excessively steep cross slopes cause the Plaintiff to be unstable in his wheelchair

and such excessively steep slopes pose a risk of causing the Plaintiff to tip over sideways in his

wheelchair.

        37.    On his visit to the Property, the Plaintiff encountered excessively steep slopes and

changes in level in its parking lot and walking surfaces.

        38.    The cross slope of the walking surface in front of Whole Foods has a cross slope

that is steeper than 1:48 and that is steeper than 3.1%.

        39.    In the parking lot in front of Wyatt’s, the parking spaces for disabled patrons have

slopes that are steeper than 1:48 and that are steeper than 3.1%.

        40.    In the parking lot in front of Whole Foods, the running slope of the access aisle



                                                  4
Case 1:20-cv-01982-MEH Document 1 Filed 07/07/20 USDC Colorado Page 5 of 19




serving the parking spaces for disabled patrons is steeper than 1:48 and is steeper than 3.1%.

       41.      The Plaintiff encountered and observed barriers to access in the men’s restroom in

Whole Foods; and so, he also tried to use the women’s restroom in Whole Foods, in which

women’s restroom he also encountered and observed barriers to access.

       42.      The Plaintiff encountered and observed a barrier to access the men’s restroom in

Wyatt’s; and so, he also tried to use the women’s restroom in Wyatt’s, in which women’s restroom

he also encountered and observed a barrier to access.

       43.      The Plaintiff is deterred from visiting the Property even though he enjoys its goods,

because of the difficulties he will experience there until the Property is made accessible to him in

a wheelchair.

       44.      Fred Nekouee has a realistic, credible, existing and continuing threat of

discrimination from the Defendant’s non-compliance with the ADA with respect to the Property

as described but not necessarily limited to the allegations in paragraph 51 of this Complaint.

Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

in violation of the ADA by the Defendant.

       45.      Fred Nekouee desires to visit the Property not only to avail himself of the goods

and services available at Property but to assure himself that the Property is in compliance with the

ADA so that he and others similarly situated will have full and equal enjoyment of the Property

without fear of discrimination.

       46.      The Defendant has discriminated against the individual by denying him access to,

and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations of the building, as prohibited by 42 U.S.C. § 12182 et seq.

       47.      The Defendant has discriminated, and is continuing to discriminate, against the



                                                 5
Case 1:20-cv-01982-MEH Document 1 Filed 07/07/20 USDC Colorado Page 6 of 19




Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

$500,000 or less).

       48.       Physical conditions that exist at the Property are accurately described in each

romanette “(i)” in each lettered subparagraph of paragraph 51 below

       49.       Preliminary inspections of the Property show that violations of the ADA exist as

set forth in paragraph 51 below.

       50.       The violations of the ADA that Fred Nekouee personally encountered or observed

at the Property include, but are not limited to, those set forth in paragraph 51 below.

       51.       At the Property:

        PARKING

             a. (i) In the parking lot in front of Whole Foods, the running slope of the access aisle
       serving parking spaces for disable patrons, shown in the photograph below, is steeper than

       1:48 and is steeper than 3.1%. (ii) The running slope of this access aisle is steeper than

       1:48 and is steeper than 3.1%, in violation of Federal Law 2010; ADAAG § 502.4. (iii)

       This steep running slope made the Plaintiff’s wheelchair unstable.            (iv) The action

       required to reduce the running slope of this access aisle is easily accomplishable and able

       to be carried out without much difficulty or expense.




                                                  6
Case 1:20-cv-01982-MEH Document 1 Filed 07/07/20 USDC Colorado Page 7 of 19




         b.      (i) In the parking lot in front of Wyatt’s, the parking space for disabled patrons

      shown in the photograph below has a cross slope that is steeper than 1:48 and that is

      steeper than 3.1%. (ii) This parking space for disabled patrons has a cross slope that is

      steeper than 1:48 and that is as steep as about 6%, in violation of Federal Law 2010;

      ADAAG § 502.4. (iii) The cross slope of this parking space made the Plaintiff’s

      wheelchair unstable. (iv) The action required to reduce the cross slope of this parking

      space is easily accomplishable and able to be carried out without much difficulty or

      expense.




                                                 7
Case 1:20-cv-01982-MEH Document 1 Filed 07/07/20 USDC Colorado Page 8 of 19




         c. (i) In the parking lot in front of Wyatt’s, the parking space for disabled patrons
      marked as van accessible shown in the photograph below has a running slope that is steeper

      than 1:48 and that is steeper than 3.1%. (ii) The running slope of this parking space for

      disabled patrons is steeper than 1:48 and is steeper than 3.1%, in violation of Federal Law

      2010; ADAAG § 502.4. (iii) The running slope of this parking space made the Plaintiff’s

      wheelchair unstable. (iv) The action required to reduce the running slope of this parking

      space for disabled patrons is easily accomplishable and able to be carried out without much

      difficulty or expense.




                                               8
Case 1:20-cv-01982-MEH Document 1 Filed 07/07/20 USDC Colorado Page 9 of 19




         d. (i) In the parking lot in front of Whole Foods, the parking space for disabled
      patrons shown in the photograph below has a cross slope that is steeper than 1:48 and that

      is steeper than 3.1%. (ii) This parking space for disabled patrons has a cross slope that is

      steeper than 1:48 and that is steeper than 3.1%, in violation of Federal Law 2010; ADAAG

      § 502.4. (iii) The cross slope of this parking space made the Plaintiff’s wheelchair

      unstable. (iv) The action required to reduce the cross slope of this parking space for

      disabled patrons is easily accomplishable and able to be carried out without much difficulty

      or expense.




                                               9
Case 1:20-cv-01982-MEH Document 1 Filed 07/07/20 USDC Colorado Page 10 of 19




         e. (i) The cross slope of the portion of the walking surface near the entrance to Whole
      Foods, shown in the photograph below, is steeper than 1:48 and is steeper than 3.1%. (ii)

      The cross slope of this portion of the walking surface is steeper than 1:48 and is steeper

      than 3.1%, in violation of Federal Law 2010; ADAAG § 403.3. (iii) While moving in his

      wheelchair, the Plaintiff encountered the cross slope of this walking surface near the

      entrance to Whole Foods and it caused his wheelchair to slip sideways. (iv) The action

      required to reduce the cross slope of this walking surface is easily accomplishable and able

      to be carried out without much difficulty or expense.




                                               10
Case 1:20-cv-01982-MEH Document 1 Filed 07/07/20 USDC Colorado Page 11 of 19




          MEN’S RESTROOM IN WHOLE FOODS

          f.   (i) The time for the men’s restroom door in Whole Foods to close from an open

      position of 90 degrees to 12 degrees from the latch is less than five seconds. (ii) The time

      for the men’s restroom door in Whole Foods to close from an open position of 90 degrees

      to 12 degrees from the latch is about three seconds, which time is less than the minimum

      required time of five seconds, in violation of Federal Law 2010; ADAAG § 404.2.8.1.

      (iii) Due to the short time it takes for this door to close, this door closed on the Plaintiff’s

      wheelchair before he could move through this doorway. (iv) The action required to adjust

      the closer to this door is easily accomplishable and able to be carried out without much

      difficulty or expense.

          g. (i) The force needed to open the door to the men’s restroom in Whole Foods is


                                                11
Case 1:20-cv-01982-MEH Document 1 Filed 07/07/20 USDC Colorado Page 12 of 19




      greater than 5 pounds. (ii) The force needed to open the door to the men’s restroom in

      Whole Foods is about 10 pounds, pertaining to the continuous application of force

      necessary to fully open a door, which force exceeds the maximum allowed force of 5

      pounds (22.2 N), in violation of Federal Law 2010; ADAAG § 404.2.9. (iii) Due to the

      force necessary to open this door, the Plaintiff required assistance to enter the men’s

      restroom in Whole Foods. (iv) The action required to adjust or replace the closer to this

      door is easily accomplishable and able to be carried out without much difficulty or expense.

         h. (i) In the men’s restroom in Whole Foods, a door pull is not provided on both sides
      of the door near the latch to the accessible toilet compartment. (ii) A door pull is not

      provided on both sides of the door near the latch to the accessible toilet compartment, in

      violation of Federal Law 2010, ADAAG § 604.8.1.2. (iii) Due to the lack of a door pull

      on both sides of the door to the accessible toilet compartment, the Plaintiff had difficulty

      operating the door. (iv) The action required to install a door pull on both sides of the door

      is easily accomplishable and able to be carried out without much difficulty or expense.

         i.     (i) In the men’s restroom in Whole Foods, the centerline of the where the toilet

      paper is dispensed from the toilet paper dispenser is not between 7 and 9 inches from the

      front of the toilet. (ii) The centerline of where the toilet paper is dispensed from the toilet

      paper dispenser is not between a minimum of 7 inches and a maximum of 9 inches from

      the front of the toilet, in violation of Federal Law 2010, ADAAG § 604.7. (iii) Due to the

      location of where toilet paper is dispensed, the Plaintiff could not reach toilet paper from

      this dispenser from a normal sitting position on the toilet. (iv) The action required to

      install a dispenser so that the centerline of where the toilet paper is dispensed is between 7

      and 9 inches from the front of the toilet is easily accomplishable and able to be carried out


                                                12
Case 1:20-cv-01982-MEH Document 1 Filed 07/07/20 USDC Colorado Page 13 of 19




      without much difficulty or expense.

          j.   (i) In the men’s restroom in Whole Foods, the bottom of the wall-mounted light

      fixtures are about 71inches above the floor and protrude more than 4 inches horizontally

      away from the wall. (ii) These wall-mounted light fixtures with leading edges more than

      27 inches and not more than 80 inches above the finish floor protrude more than 4 inches

      horizontally into the circulation path, in violation of Federal Law 2010; ADAAG § 307.2.

      (iii) The Plaintiff observed these wall-mounted lights. (iv) The action required to relocate

      or to replace these wall-mounted lights is easily accomplishable and able to be carried out

      without much difficulty or expense.

          k.    (i) In the men’s restroom in Whole Foods, the front rim of the sink is higher than

      34 inches above the floor. (ii) The front rim of this sink is higher than 34 inches above

      the finish floor, in violation of Federal Law 2010; ADAAG § 606.3. (iii) Due to the height

      of the front rim of this sink above the floor, the Plaintiff had difficulty using this sink. (iv)

      The action required to reduce the height of the front rim of this sink is easily

      accomplishable and able to be carried out without much difficulty or expense.

          l.   (i) In the hallway outside of the men’s restroom in Whole Foods, the coat hooks

      are higher than 48 inches above the floor. (ii) These coat hooks is higher than 48 inches

      above the finish floor and are as high as about 60 inches above the finish floor, in violation

      of Federal Law 2010; ADAAG § 603.4. (iii) Due to their height above the floor, from his

      wheelchair, the Plaintiff tried to hang an article of clothing on this coat hook but could not.

      (iv) The action required to relocate these coat hooks is easily accomplishable and able to

      be carried out without much difficulty or expense.




                                                 13
Case 1:20-cv-01982-MEH Document 1 Filed 07/07/20 USDC Colorado Page 14 of 19




         WOMEN’S RESTROOM IN WHOLE FOODS

         m.      (i) The force needed to open the door to the women’s restroom in Whole Foods

      is greater than 5 pounds. (ii) The force needed to open the door to the women’s restroom

      in Whole Foods is about 8 pounds, pertaining to the continuous application of force

      necessary to fully open a door, which force exceeds the maximum allowed force of 5

      pounds (22.2 N), in violation of Federal Law 2010; ADAAG § 404.2.9. (iii) Due to the

      force necessary to open this door, the Plaintiff had difficulty entering the women’s

      restroom in Whole Foods. (iv) The action required to adjust or replace the closer to this

      door is easily accomplishable and able to be carried out without much difficulty or expense.

         n.     (i) In the women’s restroom in Whole Foods, a door pull is not provided on both

      sides of the door near the latch to the accessible toilet compartment. (ii) A door pull is not

      provided on both sides of the door near the latch to the accessible toilet compartment, in

      violation of Federal Law 2010, ADAAG § 604.8.1.2. (iii) Due to the lack of a door pull

      on both sides of the door to the accessible toilet compartment, the Plaintiff had difficulty

      operating the door. (iv) The action required to install a door pull on both sides of the door

      is easily accomplishable and able to be carried out without much difficulty or expense.

         o.     (i) In the women’s restroom in Whole Foods, the centerline of the where the toilet

      paper is dispensed from the toilet paper dispenser is not between 7 and 9 inches from the

      front of the toilet. (ii) The centerline of where the toilet paper is dispensed from the toilet

      paper dispenser is not between a minimum of 7 inches and a maximum of 9 inches from

      the front of the toilet, in violation of Federal Law 2010, ADAAG § 604.7. (iii) Due to the

      location of where toilet paper is dispensed, the Plaintiff could not reach toilet paper from

      this dispenser from a normal sitting position on the toilet. (iv) The action required to


                                                14
Case 1:20-cv-01982-MEH Document 1 Filed 07/07/20 USDC Colorado Page 15 of 19




       install a dispenser so that the centerline of where the toilet paper is dispensed is between 7

       and 9 inches from the front of the toilet is easily accomplishable and able to be carried out

       without much difficulty or expense.

             MEN’S RESTROOM IN WYATT’S

             p. (i) The force needed to open the door to the men’s restroom in Wyatt’s is greater
       than 5 pounds. (ii) The force needed to open the door to the men’s restroom in Wyatt’s is

       about 10 pounds, pertaining to the continuous application of force necessary to fully open

       a door, which force exceeds the maximum allowed force of 5 pounds (22.2 N), in violation

       of Federal Law 2010; ADAAG § 404.2.9. (iii) Due to the force necessary to open this

       door, the Plaintiff required assistance to enter the men’s restroom in Wyatt’s. (iv) The

       action required to adjust or replace the closer to this door is easily accomplishable and able

       to be carried out without much difficulty or expense.

             WOMEN’S RESTROOM IN WYATT’S

             q.    (i) The force needed to open the door to the women’s restroom in Wyatt’s is

       greater than 5 pounds. (ii) The force needed to open the door to the women’s restroom in

       Wyatt’s is about 13 pounds, pertaining to the continuous application of force necessary to

       fully open a door, which force exceeds the maximum allowed force of 5 pounds (22.2 N),

       in violation of Federal Law 2010; ADAAG § 404.2.9. (iii) Due to the force necessary to

       open this door, the Plaintiff required assistance to enter the women’s restroom in Wyatt’s.

       (iv) The action required to adjust or replace the closer to this door is easily accomplishable

       and able to be carried out without much difficulty or expense.


       52.        All of the foregoing violations are also violations of the 1991 Americans with

Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

                                                 15
Case 1:20-cv-01982-MEH Document 1 Filed 07/07/20 USDC Colorado Page 16 of 19




as promulgated by the U.S. Department of Justice.

          53.    The discriminatory violations described in paragraph 51 are not an exclusive list of

the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s places of

public accommodation in order to photograph and measure areas to which barriers prevented his

access.

          54.   The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied the benefits of services, programs and activities of the

Defendant’s building and its facilities, and have otherwise been discriminated against and damaged

by the Defendant because of the Defendant’s ADA violations, as set forth above. The individual

Plaintiff, and all others similarly situated will continue to suffer such discrimination, injury and

damage without the immediate relief provided by the ADA as requested herein.

          55.   Defendant has discriminated against the individual by denying individuals access to

the full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.

          56.   Furthermore, the Defendant continues to discriminate against the Plaintiff, and all

those similarly situated, by failing to make reasonable modifications in policies, practices or

procedures, when such modifications are necessary to afford all offered goods, services, facilities,

privileges, advantages or accommodations to individuals with disabilities; and by failing to take

such efforts that may be necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because of the absence

of auxiliary aids and services.

          57.    Plaintiff is without adequate remedy at law and is suffering irreparable harm.



                                                  16
Case 1:20-cv-01982-MEH Document 1 Filed 07/07/20 USDC Colorado Page 17 of 19




Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

warranted.

       58.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       59.     Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that have

existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an

alteration to Defendant’s places of public accommodation since January 26, 1992, then the

Defendant is required to ensure to the maximum extent feasible, that the altered portions of the

facility are readily accessible to and useable by individuals with disabilities, including individuals

who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities are ones which were

designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

36.401, then the Defendant’s facilities must be readily accessible to and useable by individuals

with disabilities as defined by the ADA.

       60.     Notice to Defendant is not required as a result of the Defendant’s failure to cure the

violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendant.


       61.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff injunctive relief, including an order to require the Defendant to alter the Property, Whole

Foods, Wyatt’s, and the parking lot, access aisles and walkways to make those facilities readily

accessible and useable to the Plaintiff and all other persons with disabilities as defined by the ADA;


                                                 17
Case 1:20-cv-01982-MEH Document 1 Filed 07/07/20 USDC Colorado Page 18 of 19




or by closing the facilities until such time as the Defendant cures its violations of the ADA.


       WHEREFORE, Plaintiff respectfully requests:


               a.      The Court to issue a Declaratory Judgment that determines that the

       Defendant is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. §

       12181 et seq.


               b.      Injunctive relief against the Defendant including an order to make all readily

       achievable alterations to the facilities; or to make such facilities readily accessible to and

       usable by individuals with disabilities to the extent required by the ADA; and to require

       the Defendant to make reasonable modifications in policies, practices or procedures, when

       such modifications are necessary to afford all offered goods, services, facilities, privileges,

       advantages or accommodations to individuals with disabilities; and to take such steps that

       may be necessary to ensure that no individual with a disability is excluded, denied services,

       segregated or otherwise treated differently than other individuals because of the absence of

       auxiliary aids and services.


               c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

       U.S.C. § 12205, 28 U.S.C. § 1920, 42 U.S.C. § 2000e-5(k), and 42 U.S.C. § 12117(a).


               d.      Such other relief as the Court deems just and proper, and/or is allowable

       under Title III of the Americans with Disabilities Act.




                                                 18
Case 1:20-cv-01982-MEH Document 1 Filed 07/07/20 USDC Colorado Page 19 of 19




                            DESIGNATION OF PLACE OF TRIAL

       Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby designates

Denver, Colorado as the place of trial for this action.


                                           Respectfully submitted,

                                            s/Robert J. Vincze_____
                                            Robert J. Vincze (CO #28399)
                                            Law Offices of Robert J. Vincze
                                            PO Box 792; Andover, Kansas 67002
                                            Phone: 303-204-8207
                                            Email: vinczelaw@att.net

                                            Attorney for Plaintiff Fred Nekouee




                                                 19
